Citation Nr: 1242300	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  04-38 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent prior to July 24, 2006, and a disability rating in excess of 20 percent beginning July 24, 2006, for degenerative joint disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from June 1998 to October 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Togus, Maine Department of Veterans' Affairs (VA) Regional Office (RO), which granted service connection for degenerative joint disease of the thoracic spine (low back condition) and assigned an initial disability rating of 10 percent, effective, November 1, 2003.  This claim has since been transferred to the New York, New York VA RO. 

In an August 2006 Supplemental Statement of the Case (SSOC) the Veteran was assigned a 20 percent disability rating for his low back condition, effective July 24, 2006.  Inasmuch as higher ratings are available, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2007, the Board denied the Veteran's claims for an initial disability rating in excess of 10 percent prior to July 24, 2006 and a disability rating in excess of 20 percent beginning July 24, 2006 for a low back condition and an initial compensable disability rating for bilateral hearing loss.  The Veteran appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a February 2010 memorandum decision, vacated in part the Board's May 2007 decision with respect to the claim for an initial disability rating in excess of 10 percent prior to July 24, 2006 and a disability rating in excess of 20 percent beginning July 24, 2006 for a low back condition, and remanded the case for further development, if necessary, and readjudication. 

In January 2011 and April 2012 the Board remanded the issue on appeal for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  Prior to July 24, 2006, the Veteran's degenerative joint disease of the thoracic spine was manifested by back tenderness and essentially normal range of motion of the thoracolumbar spine, with flexion noted to be to 90 degrees without pain. 

2.  Since July 24, 2006, the Veteran's degenerative joint disease of the thoracic spine approximates forward flexion of the thoracolumbar spine not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  Prior to July 24, 2006, the criteria for an initial rating in excess of 10 percent for degenerative joint disease of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2012)

2.  Since July 24, 2006, the criteria for an initial rating in excess of 20 percent for degenerative joint disease of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2012)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for low back condition in the February 2004 rating decision, he was provided notice of the VCAA in September 2003.  The Board is aware that the September 2003 letter concerned the Veteran's initial service connection claim, not the higher rating claim.  However, the current appeal arose upon the grant of service connection in February 2004.  The question of whether a further VCAA letter for such a "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id. Here, the requirement of an SOC was met in October 2004. The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In addition the Veteran received additional notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues here in decided has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  In addition, the Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

A February 2004 rating decision granted the Veteran service connection and an initial rating of 10 percent for degenerative disc disease of the thoracic spine, claimed as back pain.  During the pendency of the appeal, in August 2006 the Veteran was granted an initial rating of 20 percent effective July 24, 2006.  In May 2007 the Board denied the Veteran higher initial ratings for his low back condition.  The Veteran then appealed to the Court and in a February 2010 Memorandum the Court vacated and remanded the Veteran's claim for higher initial rating for his low back condition to the Board for further development and adjudication.  The Board notes that the General Rating Formula for Diseases and Injuries of the Spine underwent three revisions; with the newest rating criteria effective September 26, 2003.  However, in this case only the newest rating criteria are applicable. 

Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Diagnostic Code that is applicable to the Veteran's claim is 5237 (lumbar spine disability). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

On January 2004 VA general medical examination, the Veteran had mild pain to palpation around T7, T8, and at the paravertebral muscles, mostly on the left, no pain with lateralization to the right or left, and no pain with rotation, hyperextension, or flexion.  The Veteran was diagnosed as having back injury/degenerative joint disease. 

On January 2004 VA spine examination, the following was noted: there was no swelling of the posterior back, no spasms to the posterior back, although the Veteran did report occasionally experiencing spasms on the left side of the posterior back; tenderness to palpation over the posterior back; tenderness to palpation over the T-7 spinous processes; forward flexion to 90 degrees without pain; extension to 30 degrees without pain; lateral extension to 30 degrees bilaterally without pain; rotation to 30 degrees bilaterally with an endpoint pulling sensation rotating to the right; no incoordination or muscle weakness noted; and that, with stress testing, while holding a 5 pound hand weight, the Veteran could complete 15/15 requested forward flexion to 90 degrees without pain, but with a slightly stiff feeling. X-rays of the thoracic spine showed minimal degenerative changes without the question of possible old injury.  The Veteran was diagnosed as having minimal degenerative joint disease.  It was noted that the Veteran continued with subjective complaints of thoracic spine pain, but that other than tenderness to palpation over the T7 spinous process, the physical examination findings were essentially negative. 

On February 2005 private examination of the Veteran's back, range of motion and flexibility of the Veteran's spine were noted to be within normal limits.  Also, joint mobility/joint integrity was noted to be non-tender and within normal limits. 

On March 2005 private examination of the Veteran's back, on lumbar active range of motion testing, the Veteran was found to have had limited extension due to pain, side bending and flexion within normal limits, and rotations limited on each side. Impairments of the spine were noted to be impaired posture, impaired range of motion, impaired muscle performance, and impairment in work, community or leisure integration. 

A December 2005 VA medical note indicates complaints of lower back pain, noting that October 2005 X-ray of the lumbar spine indicated mild degenerative disc disease of T10-T11 and possibly T9-T10.  The lumbar spine was noted to be within normal limits, with the lower thoracic spine tender to palpation.  The examiner diagnosed the Veteran as having musculoskeletal pain of the thoracic spine, with possible mild lumbar radiculopathy, given intermittent numbness in the left leg. 

The Veteran was afforded another VA spine examination in June 2006.  On range of motion examination of the thoracolumbar spine, the following was noted: forward flexion was to 90 degrees, painful greater than 50; extension was to 30 degrees, painful at 30 degrees; left and right lateral flexion were within normal limits, but painful at the ends; and left and right lateral rotation were within normal limits, but painful at the ends.  It was also noted that there was no additional limitation of range of motion or functional impairment beyond the pain, and that the range of motion was the same with repetition.  Sensory examination, motor examination, and reflexes were normal.  The Veteran was diagnosed as having degenerative disc disease of the thoracic spine at T10-11 and T9-T10 levels.

In compliance with the January 2011 Board remand the Veteran was afforded a VA spine examination in May 2011.  The Veteran reported that the pain worsened for some time but it has improved and stabilized over the past few years.  In describing his pain, he pointed to an area that was 8 by 8 inches that centered on his T8; he described the pain as severe and dull achy pressure.  Sometimes it also felt like it was squeezing and restrictive to the point where he felt that he could not breathe.  He stated that the pain was all day; he also stated that it was worse at the end of the shift forcing him to crouch over.  There was also stiffness early in the day that improved with motion until late in the day and that to alleviate the pain lying down helped when it was severe and movement helped when there was stiffness.  He denied any incapacitating episodes.  He took Aleve and tried to take no more than three a day but some days it felt as six to eight were required.  The Veteran reported stiffness and fatigue with occasional spasms; he denied weakness of the back or extremities, decreased range of motion, bladder complaints, or bowel complaints.  He walked unaided and did not use a brace; it was noted that he could walk unlimited distances and times and that he was not unsteady nor did he have a history of falls.  He was able to perform his activities of daily living and able to work at his usual job and drive; he stated that he had pain throughout all of the activities.  No scoliosis was noted and the lumbar lordosis was normal.  Range of motion for flexion was 90 degrees, 30 degrees for extension, 30 degrees for left lateral flexion, 30 degrees for right lateral flexion, 30 degrees for left lateral rotation, and 30 degrees for right lateral flexion.  There was no objective evidence of pain in these movements and he could just touch his toes.  There was no pain on standing upright again but tenderness was noted along the midline of the mid to lower thoracic spine from about T6 to T10 and there was no tenderness or spasm noted along the paraspinal muscles.  There was no functional loss with use observed. 

At the Veteran's October 2011 VA examination he reported that he had severe flare-ups two times a week for one to two days but he was only incapacitated once per month; he reported that he lay down in order to take the pressure off his back.  The VA examiner stated that the Veteran did not have a diagnosis of intervertebral disc syndrome.  The Veteran stated that the precipitating factors for a flare-up was working, specifically standing, reaching over head, and going up and down the ladder.  Alleviating factors were taking Aleve, stretching, and heating pads and creams; it was noted that the Veteran had a TENS unit but did not use it because he needed assistance.  It was noted that the Veteran did have stiffness and weakness but he did not have fatigue; nor did he have muscle spasms, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  He denied neurological complaints, bladder complaints, and bowel complaints.  Range of motion for flexion was 90 degrees, 30 degrees for extension, 30 degrees for left lateral flexion, 30 degrees for right lateral flexion, 30 degrees for left lateral rotation, and 30 degrees for right lateral flexion.  There was no objective evidence of pain following repetitive motion nor were there additional limitations after three repetitions of range of motion.  

Prior to July 24, 2006, in order to warrant an initial rating in excess of 20 percent, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, as noted above, at the January 2004 VA examination the Veteran's range of motion for forward flexion was to 90 degrees without pain.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even based upon limited extension due to pain and rotations limited on each side as noted in the March 2005 private examination report, the Veteran's low back condition at no point prior to July 24, 2006 approximates forward flexion of the thoracolumbar spine not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Hence, based on the Veteran's range of thoracolumbar spine motion, an initial rating in excess of 10 percent for the Veteran's low back condition is not warranted prior to July 24, 2006.   

For the period beginning July 24, 2006, the record evidence shows that the Veteran's low back condition is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; thus, an initial rating higher than 20 percent is not warranted.  Here, the Veteran's range of motion for flexion was 50 degrees with pain at the July 2006 VA examination and 90 degrees at both the May 2011 VA examination and October 2011 VA examination.  The record also reflects no additional limitation of range of motion or functional impairment beyond the pain, and that the range of motion was the same with repetition.  See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45.  This objective evidence is consistent with a finding of forward flexion of the thoracolumbar spine greater than 30 but less that 60 degrees and would squarely meet the criteria for a 20 percent rating under the general rating criteria.  Hence, an initial rating in excess of the 20 percent for the Veteran's low back condition is not warranted since July 24, 2006.

The Board also finds that higher initial ratings are not warranted based on the Veteran's "unique" low back condition.  The Veteran asserts that he warrants higher initial ratings based on his service-connected low back condition being unique because it is primarily manifested by stiffness and it is movement that makes his low back condition better.  The Board finds that considering both the Veteran's lay statements and the medical evidence his low back condition does not warrant higher initial rating since the grant of service connection.  In a November 2004 statement the Veteran reported that he had pain on a daily basis and took medication every eight hours.  He stated that his back restricted movement and work causing him to perform to a lesser extent and negatively impacting his future advancement.  The Board notes that at the January 2004 VA examination the Veteran stated that he had daily pain with no weakness but stiffness; however, he also stated that he had no difficulties with his recreational activities and that he did not need any assistive devices or back braces.  In addition, the Veteran has repeatedly stated to the Board that movement made his back better but at the January 2004 VA examination he stated that the alleviating factor for his back was to lie on his stomach with his arm down or leaning forward.  At the May 2011 VA examination the Veteran related that his back was stiff in the morning but became better throughout the day; however, he also contradicted himself by saying that that his back was worse at the end of his shift and he walked crouched over.  Moreover, he stated that laying down alleviated his pain.  Also, the Veteran stated in October 2011 that he lay down to relieve the pressure on his back and he also stated that stretching and cardiovascular fitness helped alleviate a flare-up. 

The Court has held that laypersons can provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board finds that even though the Veteran may be competent to assert that his low back condition is unique, such an assertion lacks credibility due to its inconsistently with the other lay evidence of record, as the Veteran's claims of having a unique back condition manifested by stiffness and it is movement that makes his low back condition better are contradicted by his other lay statements contained in the January 2004 and May 2011, as well as the October 2011, VA examination reports, which clearly refute his account as to the uniqueness of his back condition.

Also, the Board notes at the October 2011 VA examination, the Veteran reported going home once a month to go to bed because of incapacitating episodes but returning the next day to work.  He also reported that he had flare-ups twice a week that lasted one to two days and that he had to lie down at least for several hours during a flare-up; however, the VA examiner stated that the Veteran did not have a diagnosis of intervertebral disc syndrome.  Even without a diagnosis of intervertebral disc syndrome, the Board finds that based on the Veteran's statements he only has 12 incapacitating episodes a year, which is within the 10 percent rating criteria for incapacitating episodes.  Thus, the Board finds that the Veteran does not warrant higher initial ratings under Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In addition, the Board has considered that the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  After a careful review of the medical evidence, the Board finds that the preponderance of the evidence is against a separate rating for neurological symptoms associated with the low back condition.  It was specifically stated that the October 2011 VA examination that the Veteran's sensory examination for his bilateral upper and lower extremities is normal.  In addition, it was also stated that he had no urinary incontinence or urgency.  Therefore, the Board finds that there is no medical evidence that the Veteran has a neurological condition or bladder dysfunction that is secondary to his low back condition.  Accordingly, separate ratings are not warranted. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's low back condition is contemplated by the rating criteria.  In statements to the Board, the Veteran asserted that his condition was unique because his disability was affected by his stiffness and that motion actually helped his back.  As noted above, the Veteran's reports at the January 2004, May 2011, and October 2011 VA examinations are inconsistent in describing his back pain since at one point he says that it is stiff in the morning because of no movement but then it hurts at the end of the day because of movement and that to release the pain he should move his back but then he states that bed rest is best for his back.  In November 2004, the Veteran stated that his service-connected disability could impact his future advancement; however, the Veteran has not submitted any evidence that it has.  Moreover, at the May 2011 VA examination, the Veteran reported working.  In addition, there is no evidence of hospitalizations.  Thus, the Board finds that the rating criteria are adequate to evaluate the Veteran's low back condition and referral for consideration of extraschedular rating is not warranted.

In sum, the Board finds that at no point during the pendency of the Veteran's claim does the Veteran's low back condition warrant a higher initial rating.  In addition, while the Veteran asserts that his back is unique and thus warrants higher initial ratings, the Board finds that all symptomatology of the Veteran's low back condition was considered in accordance with the rating criteria and the record evidence does not support a higher rating under DeLuca or on an extraschedular basis.  Thus, an initial rating in excess of 10 percent prior to July 24, 2006, and an initial rating in excess of 20 percent since July 24, 2006, for the Veteran's degenerative joint disease of the thoracic spine is not warranted. 


ORDER

Prior to July 24, 2006, an initial rating in excess of 10 percent for degenerative joint disease of the thoracic spine is denied. 

Since July 24, 2006, an initial rating in excess of 20 percent for degenerative joint disease of the thoracic spine is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


